Citation Nr: 0811809	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-04 647	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel





INTRODUCTION

The veteran served on active duty from January 1957 to July 
1977.  He died in February 2003.  The appellant is the 
veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
June 2003 rating determination by the above, Regional Office 
(RO).  


FINDINGS OF FACT

1.  The veteran died on February [redacted], 2003 at the age of 63, as 
a result of respiratory arrest due to lung cancer 
metastasized.  

2.  At the time of the veteran's death, service connection 
was in effect for chondromalacia of the left knee, rated as 
10 percent disabling and maxillary fracture residuals rated 
as noncompensable.

3.  There is no medical evidence showing that a disability of 
service origin or a service-connected disability caused or 
contributed to the veteran's death.

4.  It has not been shown, by credible competent evidence, 
that the veteran's metastatic lung cancer was present in 
service, including due to claimed asbestos exposure.  Lung 
cancer was first medically shown many years after service, 
and is in no way related to service. 




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease. M21-1, Part VI, 7.21(d)(1).  The most common disease 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, and mesotheliomas of pleura and peritoneum, 
lung cancer and cancers of the gastrointestinal tract.  M21- 
1, Part VI, 7.21(a)(1).  

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1, Part VI, 7.21(c).  Some of the major 
occupations involving exposure to asbestos include mining, 
milling, work in shipyards, demolition of old buildings, 
carpentry and construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement and pipe products, military 
equipment, etc.  M21-1, Part VI, 7.21(b)(1).  The relevant 
factors discussed in the manual must be considered and 
addressed by the Board in assessing the evidence regarding an 
asbestos related claim.  See VAOPGCPREC 4-2000.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).




Factual Background and Analysis

The appellant's late husband died of lung cancer, which she 
claims he developed as a result of asbestos exposure during 
service.  However, after careful review, the Board finds that 
there is no persuasive evidence of record that the cause of 
the veteran's death is related to service or any event or 
exposure of service.  

The veteran's service personnel records show that his 
military occupational specialty (MOS) was a missile safety 
specialist/technician.  It is not clear that the veteran had 
a MOS typically involving exposure to asbestos.  M21-1, Part 
VI, 7.21(b)(1); VAOPGCPREC 4-2000.  In any event, the 
veteran's service medical records (SMRs) are entirely 
negative for complaints, findings, or any other indicia of a 
lung disease.  At retirement in December 1976, clinical 
evaluation of all major body systems, to include the lungs 
and chest, was within normal limits.  A chest X-ray showed no 
significant abnormality.  The veteran specifically denied 
asthma, shortness of breath, pain or pressure in the chest, 
and a chronic cough.  

The pertinent post-service medical evidence consists of VA 
and private treatment reports and hospital summaries from 
dated 1977 to 2002.  There is no evidence of lung cancer or 
any other cancer being manifested during the year after the 
veteran completed his active service.  The first clinical 
indication of lung cancer is not until December 2000, when 
the veteran first presented with persistent left scapula 
pain.  A chest X-ray was abnormal and a computed tomography 
(CT) scan showed thickening of the pleura versus a mass in 
the posterior aspect of the lung, consistent with 
adenocarcinoma.  At that time his history of long-term 
tobacco use was noted.  The remaining medical reports 
document continued treatment for lung cancer and metastatic 
brain cancer.  The medical records do not suggest the lung 
cancer is related to any incident of service.

The veteran died on February [redacted], 2003.  According to the 
official death certificate, the cause of death was 
respiratory arrest due to metastatic lung cancer.  An autopsy 
was not performed.  No other conditions were identified as 
leading to the immediate cause of death.  There is no 
competent evidence that lung cancer, or any other condition 
listed on his death certificate, was manifested in service, 
so as to establish service connection based on onset or 
aggravation in service, nor was cancer manifested within one 
year after his final separation from service.  No doctor has 
opined that the veteran's death as a result of lung cancer 
was related to service, and post-service medical records 
provide no basis for establishing a causal link between the 
conditions causing his death and service.  

At the time of his death the veteran had established service 
connection for chondromalacia of the left knee and maxillary 
fracture residuals.  There is no evidence in the record to 
indicate that either disability was a contributing cause of 
the veteran's death.  None of the treatment notes suggest 
that there was a relationship between the service-connected 
disabilities and the veteran's lung cancer or his death.  
Moreover, the death certificate does not list any 
contributory causes of death, but is limited solely to lung 
cancer.  The appellant has presented no medical evidence to 
refute this finding.  Therefore, the Board finds that the 
veteran's service-connected disabilities were not a 
contributory cause of his death.

Despite the evidence of record, the appellant continues to 
assert that service connection is warranted for the cause of 
the veteran's death.  Throughout the claims file, it is clear 
she strongly believes there is a positive association between 
the veteran's lung cancer and asbestos exposure during his 
20-year history of military service in the Air Force.  In 
support of her claim, the appellant submitted a statement 
from an unidentified individual who claims to have served 
with the veteran.  This individual described the various 
duties of a missile safety specialist indicating exposure to 
vapors emitted from propellant grains through cracks in the 
solid rocket motor propellant.  He also indicated exposure to 
other hazardous chemicals including paints, sealers and 
adhesives.  The appellant has also supplemented her 
contentions with excerpts from various articles.  In 
substance, these articles discuss the types of asbestos 
exposure and asbestos related lung cancer.  

However, the medical evidence of record does not show 
asbestos-related lung disease.  Also as reported previously, 
asbestos exposure during service is not shown.  There is no 
indication from the claims file that the veteran's physicians 
elicited any history suggesting exposure to airborne 
particles during service.  There was no indication that the 
veteran ever removed any sort of insulation, worked as a 
mechanic or was involved in any obvious airborne asbestos.  
Moreover there are indications that other nonservice-
connected causative factors (such as smoking) played a 
significant role in the development of his terminal 
disability.  The medical evidence of record shows that the 
veteran was a heavy smoker for many years preceding his death 
in 2003.

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his military 
service.  Nevertheless, in this case the record does not 
contain, and she has not provided or identified, any evidence 
of such a correlation.  She has simply made a contention that 
this is the case, with no medical evidence in support of her 
argument.  Under the law, she is not considered capable of 
opining on matters requiring medical knowledge, such as 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  For this reason, the Board finds the lay opinion 
regarding the etiology of the veteran's death to be of little 
probative value.

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).




Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a SOC or supplemental 
SOC (SSOC), is sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 

In an April 2003 letter, the RO informed the appellant of its 
duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  This 
letter pre-dated the RO's June 2003 rating decision.  See 
also VCAA letters dated in March 2004 and September 2004 

The letters notified the appellant of what information and 
evidence must be submitted to substantiate the claim.  The 
letters indicated that in order to substantiate a claim for 
service connection, the evidence needs to show that the 
veteran died from a service related injury or disease.  The 
Board notes that the appellant has not asserted that the 
veteran's service-connected disabilities caused or 
contributed to cause his demise, nor does the objective 
evidence of record suggest such.  Additionally, the appellant 
has had ample opportunity to submit any evidence or argument 
in her behalf.  Thus, the appellant has not been prejudiced 
in this regard.  See generally, Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  As to informing the appellant of which 
information and evidence she was to provide to VA and which 
information and evidence VA would attempt to obtain on her 
behalf, VA informed her it had a duty to obtain any records 
held by any federal agency.  It also informed her that on her 
behalf, VA would make reasonable efforts to obtain records 
that were held by a federal agency, such as records from 
private doctors and hospitals.  The VCAA letter stated that 
she would need to give VA enough information about the 
records so that it could obtain them for her.  Finally, she 
was told to submit any evidence in her possession that 
pertained to the claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the service medical 
records, VA treatment records and private medical records.  
The Board also notes that VA has not obtained a medical 
opinion to determine whether the cause of the veteran's death 
was due to military service.  However, since the medical 
evidence of record goes against the appellant's claim, a 
remand for an opinion is not necessary to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection or increased ratings are 
awarded.  However, in this case since the claim in question 
is being denied, such matters are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible and no further assistance to the appellant in 
developing the facts pertinent to the issue on appeal is 
required to comply with the duties to notify and assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159. 

ORDER

Service connection for cause of the veteran's death is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


